Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS STRATEGIC INCOME FUND On December 10, 2009, Dreyfus Strategic Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund) purchased $20,000 of senior notes of Boston Scientific 7.375%  01/15/2040 - CUSIP # 101137AL1 (the 2040 Notes). The 2040 Notes were purchased from J.P. Morgan, a member of the underwriting syndicate offering the 2040 Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. J.P. Morgan received a commission of 1.00% per 2040 Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Bofa Merrill Lynch Deutsche Bank Securities J.P. Morgan Barclays Capital BNP Paribas RBS Daiwa Securities America, Inc. Mitsubishi UFJ Securities Mizuho Securities USA, Inc. Wells Fargo Securities BBVA Securities BNY Mellon Capital Markets LLC RBC Capital Markets Scotia Capital ING Wholesale Allied Irish Banks, Corporate Banking Standard Chartered Bank Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on February 9, 2010. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. DREYFUS STRATEGIC INCOME FUND On December 08, 2009, Dreyfus Strategic Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund) purchased $85,000 of senior notes of Lincoln National Corporation 6.25%  02/15/2020 - CUSIP # 534187AY5 (the Notes). The Notes were purchased from UBS Investment Bank, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. UBS Investment Bank received a commission of 0.65% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: UBS Investment Bank U.S. Bancorp Investments, Inc. BNY Mellon Capital Markets LLC KeyBanc Capital Markets Mitsubishi UFJ Securities Comerica Securities Fifth Third Securities, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on February 9, 2010. Dreyfus Family of Funds 10/1/09-12/31/09 COMPLIANCE REPORT RULE 10f-3 TRANSACTIONS Board Group Summary Fund Manager Are there applicable Total Value of Primary Firm transactions to report? Securities Portfolio Manager Purchased by IF YES, Certification attached Fund from from CCO that all transactions Syndicate with an are in compliance with board- Affiliated approved procedure Underwriter (Number of Transactions % of total net assets) Money Market Funds Money Market Reserves Dreyfus No Patricia A. Larkin U.S. Treasury Reserves Dreyfus No Patricia A. Larkin Municipal Money Market Funds AMT-Free Municipal Reserves Dreyfus No Joseph Irace BASIC California Municipal MM Fund Dreyfus No Joseph Irace BASIC Massachusetts Municipal MM Fund Dreyfus/BNY Mellon No John F. Flahive BASIC New York Municipal MM Fund Dreyfus No Joseph Irace Municipal Bond Funds Standish Intermediate Tax Exempt Bond Fund Standish No S. Harvey\C. Todd Fixed Income Funds Bond Market Index Fund Dreyfus No Laurie Carroll Emerging Markets Debt Local Currency Standish No Alex Kozhemiakin High Yield Fund Standish No Karen Bater High Yield Strategies Fund Standish No Karen Bater International Bond Fund Standish No Thomas Fahey Standish Fixed Income Fund Standish YES 2 - 0.28% D. Bowser\P. Vaream Standish Global Fixed Income Fund Standish No T. Fahey\D. LeDuc Standish International Fixed Income Standish No T. Fahey\D. LeDuc Strategic Income Fund Standish YES 3 - 0.42% Kent J. Wosepka Equity Funds BASIC S&P 500 Stock Index Fund MCM No Thomas J. Durante Core Equity Fund Fayez No Fayez S. Sarofim Core Value Fund TBCAM YES 1 - 0.04% Brian C. Ferguson Disciplined Stock Fund TBCAM No Sean P. Fitzgibbon Discovery Fund TBCAM No Randall Watts Equity Growth Fund TBCAM No Elizabeth Slover Equity Income Fund MCM No Jocelin A. Reed Global Equity Income Fund Newton No James Harries Mid-Cap Growth Fund TBCAM No Fred A. Kuendorf Small Cap Value Fund MCM No Adam Logan Tax Managed Growth Fund Fayez No Fayez S. Sarofim TBC Emerging Markets Core Equity TBCAM No William Patzer TBC International Core Equity Fund TBCAM No William Patzer TBC Large Cap Core Fund TBCAM No S. Fitzgibbon\J. McGrew TBC Small Cap Growth Fund TBCAM No H. Von Der Luft\R. Watts TBC Small Cap Tax-Sensitive Equity TBCAM No T. Wakefield\R. Watts TBC Small Cap Value Fund TBCAM No S. Brandaleone\J. Corrado TBC Small/Mid Cap Growth Fund TBCAM No T. Wakefield\R. Watts Board Group 5
